UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8373


JOHNNY BURTON,

                  Petitioner - Appellant,

             v.

WILLIE EAGLETON, Warden; HENRY MCMASTER,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-02032-CMC-JRM)


Submitted:    May 28, 2009                   Decided:   June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Burton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny          Burton    seeks       to    appeal      the   district    court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition and

denying his motion to reconsider that order.                              These orders are

not    appealable       unless       a     circuit      justice      or    judge    issues    a

certificate       of    appealability.                 See     28    U.S.C.      § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)             (2006).         A    prisoner     satisfies        this

standard   by     demonstrating            that    reasonable        jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).          We    have    independently            reviewed     the     record   and

conclude       that    Burton        has    not        made    the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court       and     argument      would       not   aid    the    decisional

process.

                                                                                    DISMISSED



                                               2